Citation Nr: 0805174	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  99-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for fibromyositis of the lumbosacral spine, right 
sciatic neuralgia (low back disability).

2.  Entitlement to a disability rating in excess of 50 
percent for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his son

ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The veteran 
testified at Regional Office hearing in February 1999.

This case was remanded by the Board in August 2003.

In a May 2006 statement, the veteran's representative 
asserted that the veteran was unemployable due to his 
service-connected low back and psychiatric disabilities.  The 
Board finds that his representative statement raises an 
informal claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's low back 
disability has been manifested by persistent symptoms 
compatible with sciatic neuropathy, including characteristic 
pain and muscle spasm, diminished lower extremity sensory 
perception, and severe limitation of lumbar spine motion, 
resulting in pronounced residual impairment.

2.  The veteran's low back disability is not productive of 
bowel or bladder impairment.  

3.  The veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

4.  The veteran's low back disability is not manifested by a 
vertebral fracture, cord involvement or unfavorable ankylosis 
of the whole spine.

5.  The veteran's schizophrenia is not productive of more 
than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5235-5243, 5285-86, 5292-93, 5295 (2002, 2003, 2007).

2.  The criteria for a disability rating in excess of 50 
percent for schizophrenia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9203, 
9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits.  In the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in October 2002, March 2004, and April 2006, 
that fully addressed all four notice elements.  These letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The April 2006 letter advised 
the veteran of the information required by Dingess.

In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), the Court held in part that VA's duty to 
notify a claimant seeking an increased evaluation included 
advising the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   

The Board acknowledges that the pre-adjudicatory VCAA letters 
do not comply with the requirements enumerated in the 
Vazquez-Flores.  These notices informed the veteran that he 
could submit medical or lay evidence to demonstrate a 
worsening of his PTSD and advised him that the lay evidence 
could include statements from individuals who could describe 
how his disability had worsened.  However, these letters did 
not include the appropriate diagnostic codes or an 
explanation as to how the codes are used to evaluation the 
claim.  Thus, this notice letters are presumed to be 
prejudicial on its face.  See Vazquez-Flores.  However, this 
error does not affect the "essential fairness of the 
adjudication," see Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), in light of the post-adjudicatory notice, namely 
the statement of the case (SOC), and its supplements, that 
was sent to the veteran and his representative in June 1999, 
March 2000, October 2004, and August 2006.  These documents 
notified the veteran and his representative of the diagnostic 
codes to be used in evaluating the veteran's service-
connected disabilities, as well as an explanation of the 
bases for the numeric disability evaluations assigned.  It 
was explained to the veteran what various types of evidence 
could be used to demonstrate the affect his disabilities has 
upon his ability to work and on his daily life.  As a 
consequence, a reasonable person would be expected, based on 
the entirety of the record, to understand what was needed to 
substantiate the claims.  See Sanders, 487 F.3d at 889.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in November 1998, February 2000, and May 2006, he 
was afforded formal VA examinations to assess the severity of 
his service-connected disabilities.  As such, the Board finds 
that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Background & Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analyses below will focus specifically on what the evidence 
shows, or fails to show, as to the claims addressed herein.

I.  Low Back Disability

In an October 1971 rating decision, the RO granted service 
connection for low back disability and assigned a 10 percent 
evaluation under former Diagnostic Code 5021.  In December 
1994, the RO increased the rating to 40 percent under 
Diagnostic Code 5292, effective December 3, 1993.  The 
veteran filed his current claim, seeking entitlement to an 
increased disability rating, in August 1998.  

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  In September 2002 and August 2003, 
amendments were made to the criteria used in rating 
disabilities of the spine, to, effective from September 23, 
2002, and September 26, 2003, respectively.  The Board will 
thus evaluate this claim under the criteria in effect prior 
to, and since those times.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A.  Diagnostic Code Provisions

Pursuant to former Diagnostic Code 5292, a maximum 40 percent 
rating was warranted for severe limitation of motion of the 
low back.  Under Diagnostic Code 5295 a maximum rating of 40 
percent was warranted when the disability was productive of 
severe disability manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

Under former Diagnostic Code 5293, a 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A maximum evaluation of 60 percent evaluation required 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
A maximum 60 percent rating is available when the condition 
is manifested by incapacitating episodes having a total 
duration of at least six weeks, during the past 12 months.  

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 20 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

In addition, with respect to the veteran's right sciatic 
neuralgia, under Diagnostic Code 8520, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve; a 20 percent evaluation requires moderate 
incomplete paralysis of the sciatic nerve; a 40 percent 
evaluation requires moderately severe incomplete paralysis; a 
60 percent evaluation requires severe incomplete paralysis 
with marked muscular atrophy; an 80 percent evaluation 
requires complete paralysis of the sciatic nerve.  When there 
is complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

B.  Medical History

A VA examination was conducted in November 1998.  At that 
time, the veteran reported severe constant low back pain, 
weakness, stiffness, fatigability, and lack of endurance.  He 
stated that upon sitting for more than 15 minutes, he felt 
numbness of the legs and a tingling sensation of the toes.  
He denied bladder or bowel dysfunction, did not use an 
assistive device to walk, and reported that he was 
unemployed.  In reference to his daily activities, the 
veteran stated that he could not play basketball, volleyball 
or baseball due to his low back disability.  A range of 
motion examination of the lumbar spine revealed forward 
flexion to 40 degrees, backward extension to 30 degrees, 
bilateral flexion to 25 degrees, and bilateral rotation to 25 
degrees.  There was painful motion on the last degree of the 
range of motion measured.  The veteran's range of motion and 
function were not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  

The examiner opined that there was moderate objective 
evidence of painful motion on all movements of the lumbar 
spine.  There was also objective evidence of moderate lumbar 
paracertebral muscle spasm and moderate tenderness to 
palpation on lumbar paravertebral muscles.  Nonetheless, 
there were no postural abnormalities of the back or fixed 
deformities.  As to neurological abnormalities, the examiner 
noted that the veteran had a normal gait cycle, no muscle 
atrophy of lower extremities, a positive straight leg raising 
on the left leg, diminished knee jerks by +1 bilaterally, and 
symmetric ankle jerks by +2 bilaterally.  The examiner 
diagnosed the veteran as having lumbosacral fibromyositis.

A September 1999 x-ray study of the veteran's lumbosacral 
spine revealed anterior osteophytes formation throughout the 
lumbar spine.  The vertebral body height was normal and the 
intervertebral spaces were well preserved.  There was 
evidence of kyphotic deformity of the upper lumbar curvature.  
The sacroiliac joints were patent.  The radiologist's 
concluding diagnosis was lumbar spondylosis, but an otherwise 
unremarkable study.

VA medical records, dated from October 1999 to February 2000, 
show that the veteran was diagnosed as having chronic low 
back pain.

Another VA examination was conducted in February 2000.  At 
that time, the veteran reported pain, weakness, stiffness, 
fatigability, and lack of endurance.   He experienced 
stiffness and constant chronic low back pain during 
exacerbation.  These exacerbations occurred monthly, lasted 2 
weeks, and had a pain intensity of 8/10.  The veteran also 
stated that the low back pain radiated down his lower 
extremities, mostly on the left, as numbness.  He denied 
bladder or bowel dysfunction and additional limitation of 
motion or functional impairment during flare-ups.  The 
veteran sometimes used a cane and lumbosacral corset.  He 
stated that he was unable to work, lift, or perform chores 
around the house due to his back.

A range of motion examination of the lumbar spine revealed 
back flexion to 23 degrees, extension to 10 degrees, 
bilateral flexion to 15 degrees, and bilateral rotation to 15 
degrees.  The veteran's range of motion or function was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  He 
had severe spasms; tenderness to palpation on L1-S1 
paravertebral muscles; and lumbosacral lordosis.  The 
examiner did not find any atrophies or masses.  As to 
neurologic abnormalities, there were no atrophies to the 
lower extremities.  Deep tendon reflexes were bilaterally 1+, 
patellar tendon and achillis tendon.  A straight leg raising 
test was negative, but very painful on the back area.  Both a 
Lassegue test and a slump test were negative.  The examiner 
noted the September 1999 x-ray study, and diagnosed the 
veteran as having lumbar fibromyositis and lumbar 
spondylosis.  

VA medical records, dated from October 2001 to August 2003, 
reflect diagnoses of chronic, mild symptomatic low back pain.  
In February 2005, the veteran sought treatment for pain in 
the left glutteal area and right iliac crest.  The treating 
physician found that the veteran had tenderness over 
palpation of the iliac crest at the right lower back 
paravertebral muscles.  There was no pain on the left side 
glutteal area.  A straight leg raising test was negative 
bilaterally, and hip range of motion was intact.  The 
treating physician diagnosed the veteran as having 
exacerbated chronic low back pain.  

In May 2006, a third VA examination was conducted.  At that 
time, the veteran reported pain at the paravertebral muscles 
of the lumbosacral spine with intermittent radiation, 
although very seldom to the right leg.  It usually affected 
him 12 to 20 hours per day, with an intensity of 7/10.  
Flare-ups occurred weekly, lasting 3 to 4 hours, with an 
intensity of 9/10, but without additional limitation of 
motion during flare-ups.  The veteran denied general malaise, 
dizziness, bladder complaints, bowel complaints, or erectile 
dysfunction.  He walked with a cane, was not wearing any 
lumbosacral orthosis, and could ambulate for 10 to 30 
minutes.  He was not and denied falls.  The veteran reported 
being independent in self-care and activities of daily 
living, and that he was living on social security due to his 
neuropsychiatric condition.  Range of motion of the 
thoracolumbar spine included:  forward flexion from zero to 
30 degrees, with pain from 10 to 30 degrees and a functional 
loss of 60 degrees due to pain.  Extension was from zero to 
20 degrees, with pain in the last 10 degrees and a functional 
loss of 10 degrees due to pain.  Bilateral flexion was from 
zero to 10 degrees, with pain from zero to 10 degrees and a 
functional loss of 20 degrees due to pain.  Bilateral 
rotation was from zero to 20 degrees, with pain in the last 
10 degrees and a functional loss of 10 degrees due to pain.  

The veteran was asked to repetitively perform thoracolumbar 
flexion while in standing position; however, he was unable to 
do it secondary to pain.  The examiner noted that the veteran 
was showing some limitation to perform below waist activities 
and also to perform dressing lowers.  There was tenderness 
upon palpation at the paravertebral muscles, as well as 
spasms.  Inspection of the thoracolumbar spine did not show 
any evidence of ankylosis, scoliosis, abnormal kyphosis, but 
it did show reversed lordosis.  A neurological examination 
did not show any atrophy in the lower extremities.  There was 
normal tone in both of the lower extremities, with a strength 
of 5/5 proximally and distally in both lower extremities.  
Deep tendon reflexes were +1 and symmetric in both lower 
extremities.  Laseque's sign was positive in right leg.  The 
veteran was showing right sciatica distribution of pain in 
his right side.  

As to intervertebral disc syndrome, the veteran denied being 
hospitalized, recommended bed rest, or seen in the ER due to 
intervertebral disc syndrome during the last year.  He was 
participating only in pain clinic, and denied any new onset 
of neurological deficits.  The examiner diagnosed the veteran 
as having lumbosacral strain - myositis; lumbosacral 
spondylosis with osteophytes formation; and right sciatica.  
He opined that the veteran was acutely showing moderate to 
severe limitation of his lumbosacral spine motion and pain.

C.  Analysis

After a careful review of the medical and lay evidence, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that his low back disability warrants a maximum 
60 percent rating under former Diagnostic Code 5293.  

In reaching this determination, the Board notes that the 
medical records over this extended appeal period shows that 
since 1998 the veteran's low back disability, which has been 
diagnosed as lumbosacral fibromyositis and spondylosis with 
right sciatica and has been productive of severe pain for 
which the veteran has been prescribed numerous pain 
medications to treat the condition.  He has had markedly 
restricted range of low back motion, and has consistently had 
muscle spasm on objective demonstration, as well as 
diminished sensation bilaterally and pain that radiates to 
his lower extremities.  

The veteran's low back could also be evaluated under former 
Diagnostic Codes 5292 and 5295; however, those codes provide 
only maximum 40 percent ratings.  Further, although the 
evidence shows that he has neuropathy that might warrant 
separate 10 percent ratings under Diagnostic Code 8520, the 
assignment of separate evaluations under that code are 
prohibited given the 60 percent rating under former 
Diagnostic Code 5293, which contemplates neurologic 
pathology.  The Board notes that considering the claim under 
former Diagnostic Code 5293 is beneficial to him because a 
separate 40 percent rating under either former Diagnostic 
Codes 5292 or 5295, or Diagnostic Code 5242, when combined 
with separate 10 percent ratings under Diagnostic Code 8520, 
yields a combined 53 percent rating, which is less than a 
single 60 percent evaluation.  See 38 C.F.R. §§ 4.25, 4.26.

The Board has also considered whether evaluation of the 
veteran's disability under any other former or revised 
diagnostic code could result in an evaluation higher than 60 
percent.  Pursuant to the former criteria, because the 
evidence is negative for any cord involvement or evidence of 
a fractured vertebra or ankylosis of the whole spine, there 
is no basis for a higher evaluation.  Similarly, because a 60 
percent rating is the maximum evaluation available under 
Diagnostic Code 5243, and since the veteran does not have 
unfavorable ankylosis of the whole spine, an evaluation in 
excess of 60 percent is not warranted.



II.  Schizophrenia

The veteran is seeking entitlement to an increased disability 
rating in excess of 50 percent for his service-connected 
schizophrenia.

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

A.  Diagnostic Code Provisions

Pursuant to Diagnostic Code 9203, schizophrenia is rated 50 
percent disabling when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

It is rated 70 percent disabling when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9203.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95. 

B.  Medical History & Analysis

VA medical records, dated in May 1998, show that the veteran 
was correct, cooperative, non spontaneous, relevant, 
coherent, and illogical at times.  His mood was dysphoric and 
his affect was blunted.  He had no tremors, rigidity, 
akathisia, orolingual dyskinesia, gross neurological deficit, 
active hallucinations, or suicidal/homicidal ideations.  The 
veteran was guarded and suspicious without a structured 
delusion.  While his judgment was poor and he lacked insight, 
the veteran otherwise had well preserved cognitive functions.  
The treating physician diagnosed him as having paranoid 
schizophrenia with good response to his current medications.

In August 1998, the veteran reported seeing frequent shadows 
that disappeared when he tries to focus on them.  He did not 
have any tremors, rigidity, akathisia, orolingual dyskinesia, 
gross neurological deficit, active hallucinations, delusions, 
or suicidal/homicidal ideations.  The treating physician 
noted that the veteran's cognitive functions were well 
preserved.

A VA examination was conducted in November 1998.  At that 
time, the veteran reported that he had not been hospitalized 
for his psychiatric condition in many years.   The examiner 
found him to be alert, oriented, apprehensive, relevant, 
coherent, and self-centered.  While his thoughts were 
referential, the veteran was not delusional or hallucinating. 
He also had no suicidal/homicidal ideations.  The veteran's 
affect was flat, his mood was tense and guarded; and his 
memory and intellectual functioning were adequate.  While his 
judgment was fair, his insight was very poor.  The examiner 
diagnosed the veteran as having residual schizophrenic 
disorder and assigned him a GAF score of 60.

In January 1999, the veteran was correct, polite, 
cooperative, and non spontaneous.  He displayed alogia, but 
was relevant and coherent.  He did not have any tremors, 
rigidity, akathisia, orolingual dyskinesia, gross 
neurological deficit, active hallucinations, delusions, or 
suicidal/homicidal ideations.  The veteran had well preserved 
cognitive functions, except concrete thinking process, with 
poor judgment and no insight.  

The veteran presented with plethoric fascies in May 1999.  At 
that time, he was relevant, coherent, mostly illogical, 
cooperative, non spontaneous, in no acute distress, and had 
well preserved cognitive functions.  His mood was irritable, 
his affect was constricted, and he had a prominent tendency 
to minimize problem with alcohol.  The veteran did not have 
any tremors, rigidity, akathisia, orolingual dyskinesia, 
gross neurological deficit, active hallucinations, delusions, 
or suicidal/homicidal ideations.  The treating physician 
diagnosed him as having residual schizophrenia, with alcohol 
abuse reported in record, and poor compliance with 
medications.  

In August and December 1999, the veteran was relevant, 
coherent, at times illogical, cooperative, non spontaneous, 
in no acute distress, and had well preserved cognitive 
functions.  His mood was mildly anxious, his affect was 
constricted, and he had prominent somatic concerns.  The 
veteran did not have any tremors, rigidity, akathisia, 
orolingual dyskinesia, gross neurological deficit, active 
hallucinations, delusions, or suicidal/homicidal ideations.  
The treating physician diagnosed him as having residual 
schizophrenia with a history of alcohol abuse.

Another VA examination was conducted in February 2000.  At 
that time, the veteran reported that he had not been 
hospitalized for his psychiatric condition in many years, and 
that he had been unemployed since 1972.  The examiner found 
the veteran to be oriented, in contact with reality, and 
aware of the interview.  His answers were relevant and 
coherent.  While the veteran's thoughts were referential, he 
was not delusional or hallucinating. The examiner also noted 
that he was not overly suicidal or homicidal.  The veteran's 
affect was flat; his mood was anxious and somewhat depressed; 
and his memory and intellectual functioning were adequate.  
While the veteran's judgment was preserved, his insight was 
very poor.  The examiner diagnosed the veteran as having 
residual schizophrenic disorder and assigned him a GAF score 
of 60-55.

In August 2002, the veteran reported that he has been 
hospitalized his fourth, and most recent, time due to his 
psychiatric disorder in 1974.  At the time of this session, 
he was oriented, well-dressed, well-groomed, and cooperative.  
His speech was of normal rate and tone; his affect was 
constricted; and his mood was euthymic.  The veteran had no 
hallucinations, delusions, or suicidal ideations.  His 
insight and judgment were fair.  The treating physician 
diagnosed the veteran as having chronic paranoid 
schizophrenia.  

In May 2002, the veteran was alert, coherent, relevant, well 
oriented, and had good personal hygiene.  He had no homicidal 
or suicidal ideations, or hallucinations.  In April and 
August 2003, the veteran was goal directed and not psychotic 
or suicidal.  He had positive plans for the future, and the 
treating physician diagnosed him as having chronic paranoid 
schizophrenia.

In May 2004, the veteran reported experiencing audio and 
visual hallucinations or delusions, which he later denied.  
He also denied appetite or energy disturbances.  At the time 
of the session, the veteran was alert, attentive, oriented, 
somewhat cooperative, reasonable, coherent, logical, 
appropriately groomed, and irritable.  His speech was of 
normal rate and rhythm; his mood was "bad," and his affect 
was hostile and somewhat threatening.  He did not have 
suicidal/homicidal ideations, but did display limited insight 
and impulsive judgment.  The veteran's immediate and remote 
memories were intact, while his recent memory was fair.  The 
treating physician noted the veteran's 
auditory/hallucinations and paranoid delusions.  He diagnosed 
the veteran as having paranoid schizophrenia and assigned him 
a GAF score of 60.

In August 2004, the veteran was stable.  He did not have any 
psychotic symptoms, depression, anxiety, or 
suicidal/homicidal ideations.  In November 2004, he was 
alert, oriented, and cooperative, with fair insight and good 
judgment.  His mood was ok, and his affect was blunted.  The 
veteran denied any suicidal/homicidal ideations, psychotic 
symptoms, or anxiety.  In March 2006, the veteran was alert, 
oriented, coherent, spontaneous, cooperative, and in no acute 
distress.  He did not display any slurred speech, tremors, 
dyskinetic movements, suicidal/homicidal ideations, 
hallucinations, or delusions.  His affect was adequate and 
appropriate to ideation.  The veteran was not depressed or 
anxious, and had good practical judgment.  

In May 2006, a third VA examination was conducted.  At that 
time, the veteran reported seeing "celajes" (colored 
clouds) on a daily basis and hearing male voices at night.  
The examiner found him to be neatly groomed, cooperative, 
attentive, spontaneous, and oriented, with unremarkable 
psychomotor activity or thought process and content.  His 
affect was constricted and his mood was dysphoric.  He was 
not delusional, and his auditory and visual hallucinations 
were not persistent.  The veteran did not display or report 
any suicidal/homicidal ideations, inappropriate behavior, 
obsessive/ritualistic behavior, or panic attacks.  His memory 
was normal, and he had fair judgment and insight.  The 
examiner diagnosed the veteran as having chronic paranoid 
schizophrenic disorder and assigned him a GAF of 50.  The 
examiner opined that the veteran had moderate impairment in 
the stated areas of family role functioning, 
social/interpersonal and recreational pursuits, due to 
psychotic symptoms.  While the veteran had not been gainfully 
employed since 1972, the severe impairment to his employment 
performance was due to his use of alcohol, which had no 
relationship to his service connected condition.  The 
veteran's alcohol abuse affected his behavior, making him 
prone to violent outbursts and fights

In looking at the evidence as a whole, the veteran's 
schizophrenia does not warrant an increased rating under the 
current rating criteria.  Most of the symptoms listed in the 
rating criteria for a 70 percent rating are absent in this 
case.  For example, the evidence does not show symptoms of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately or effectively; spatial disorientation; neglect 
of personal appearance and hygiene; or an inability to 
establish and maintain effective relationships.  
However, the veteran's condition very closely follows the 
ratings criteria for his currently assigned 50 percent 
rating, including symptoms such as of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
impaired judgment; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of schizophrenia are not 
controlling as to the percentage rating to be assigned for 
the disorder, although such information is to be considered.  
The VA examiners and treating physicians herein noted GAF 
scores of 60, 55-60, 60 and 50.  The Board notes that, 
according to the DSM-IV, a Global Assessment of Functioning 
(GAF) score of 55 to 60 reflects moderate symptoms and 
moderate difficulty in social and occupational or school 
functioning.  Nevertheless, the actual symptoms described in 
all of these reports fail to establish entitlement to a 
higher disability rating in this matter.

In this case, the evidence demonstrates that the veteran's 
schizophrenia disability picture more nearly approximates the 
criteria for a 50 percent rating, than a 70 percent rating.  
Thus the lower rating of 50 percent is warranted.  38 C.F.R. 
§ 4.7.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 50 percent for schizophrenia 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Conclusion

The Board notes the above determinations are based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's low back disability or schizophrenia reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of increased evaluations on extra-schedular 
bases, and indeed, neither the veteran nor his representative 
has identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing, other than the veteran's own 
contentions, that the disability results in marked 
interference with employment that is not contemplated by the 
schedular rating criteria.  The May 2006 VA psychiatric 
examiner noted that the veteran's severe employment 
impairment was caused by his alcohol abuse.  Moreover, these 
conditions are not shown to warrant recent, frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of extraschedular ratings are not 
met.  Thus, the Board is not required to remand these claims 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent rating a low back disability 
is granted.

A disability rating in excess of 50 percent for schizophrenia 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


